IN THE SUPREME COURT OF
               CALIFORNIA

             WILLIAM TUPUA SATELE,
                    Petitioner,
                        v.
   THE SUPERIOR COURT OF LOS ANGELES COUNTY,
                   Respondent;

                       THE PEOPLE,
                    Real Party in Interest.

                           S248492

          Second Appellate District, Division Three
                         B288828

             Los Angeles County Superior Court
                         NA039358



                        July 18, 2019

Justice Corrigan authored the opinion of the Court, in which
Chief Justice Cantil-Sakauye and Justices Chin, Liu, Cuéllar,
Kruger, and Groban concurred.
                SATELE v. SUPERIOR COURT

                             S248492



              Opinion of the Court by Corrigan, J.


       Petitioner, William Tupua Satele, asked the superior court
to release ballistics evidence for expert testing in preparation for
filing a habeas corpus petition. The court denied the request
under the authority of Penal Code section 1054.9, which governs
discovery in habeas corpus proceedings involving certain
judgments, including a sentence of death. Specifically, the court
found that Satele had failed to show good cause to believe his
access to the evidence was reasonably necessary to obtain relief,
as the statute requires. The trial court erred. Section 1054.9’s
good cause requirement applies only to physical evidence in
possession of the prosecution and law enforcement authorities,
not to evidence held by the court. Court documents, including
exhibits, are generally open to public inspection and may be
released subject to such conditions the court deems necessary to
safeguard their integrity. A threshold showing of good cause is
not required. We issue a writ of mandate directing the trial
court to vacate its order and conduct further proceedings
consistent with this opinion.
                       I. BACKGROUND
     Satele was sentenced to death for the first degree murders
of Renesha Ann Fuller and Edward Robinson, with a special




                                 1
                   SATELE v. SUPERIOR COURT
                 Opinion of the Court by Corrigan, J.


circumstance finding for multiple murders. (Pen. Code,1 §§ 187,
subd. (a), 189, subd. (a), 190.2, subd. (a)(3); People v. Nunez and
Satele (2013) 57 Cal. 4th 1 (Nunez and Satele).) Briefly, the facts
are these: Satele and codefendant Daniel Nunez shot the
victims from a car while they stood in front of Robinson’s home.
Robinson was shot three or four times; Fuller was shot twice.
(Nunez and Satele, at pp. 5–6.) About an hour later Satele was
heard to say, “ ‘We were out looking for niggers,’ ” and either he
or Nunez said, “ ‘I think we hit one of ’em.’ ” (Id. at p. 6.) The
prosecution introduced evidence that Nunez and Satele were
members of the West Side Wilmas gang and that murdering a
Black couple with no gang ties, like the victims in this case,
would enhance their gang status. (Id. at pp. 6, 9.) Also
connecting Satele to the crime was a semiautomatic gun
recovered from a car he was driving hours after the shooting. A
ballistics comparison identified it as the murder weapon. (Id. at
pp. 6–7.)
      Satele’s death judgment was affirmed on direct appeal.
(Nunez and Satele, supra, 57 Cal.4th at p. 63.) In January 2017,
Satele’s habeas counsel informally asked the prosecutor for
discovery under section 1054.9. As relevant here, counsel
requested “[a]ll materials concerning the testing and
examination of ballistics evidence, including, but not limited to
reports, bench notes and photographs.” In October 2017, Satele
sought an order requiring the prosecutor to produce the evidence
for testing by an expert, again citing section 1054.9.
     At the hearing on the motion, habeas counsel explained
that he had been unable to obtain ballistics bench notes or

1
     All further undesignated statutory references are to the
Penal Code.


                                  2
                   SATELE v. SUPERIOR COURT
                 Opinion of the Court by Corrigan, J.


photographs from the prosecutor. Counsel asked the court to
release various items, including bullets, shell casings, and the
weapon, for expert testing. The items were trial exhibits held
by the court clerk.
       The trial court found Satele had failed to meet the good
cause requirement of section 1054.9. It observed that two
prosecution experts and one defense expert had all agreed that
the ballistics evidence matched the weapon seized from Satele’s
car. According to the court, “sometimes that is just what it is.
It is just painfully obvious that they’re a match, and it sort of
sounds like that’s what we have here. Unless we’re paying for
yet another person to come in to look at the bullets or look at the
evidence and say, ‘It’s a match.’ ” In the court’s view, the
statute’s good cause requirement was meant to preclude such
fishing expeditions, which could go on “ad infinitum.”
      Habeas counsel interjected that there may be some
“confusion here.” He clarified that, despite his reliance on
section 1054.9 in his moving papers, “it’s not really a [section]
1054.9” motion, because the court, not the prosecutor, held the
evidence. He explained, “It’s just evidence of the court” and
“[w]e just want our expert to be able to look at it” with all
necessary precautions to preserve the chain of custody. The
court denied Satele access to the physical evidence under any
circumstances. The court explained: “It finally sort of dawned
on me why I’m struggling, and it is because of the phrase ‘good
cause.’ I’m not seeing that there is good cause. Good cause to
believe that the access to the physical evidence is reasonably
necessary for the defendant to get relief.”
      The Court of Appeal summarily denied Satele’s petition
for writ of mandate. We denied his petition for review, which


                                  3
                   SATELE v. SUPERIOR COURT
                 Opinion of the Court by Corrigan, J.


framed the issue in terms of whether physical evidence must be
released for a defense expert’s examination when scientific or
technological developments have undermined a prosecution’s
expert’s opinion. Instead, we granted review on our own motion
and directed the People to show cause why the relief requested
should not be granted “on the ground that the superior court
abused its discretion by applying Penal Code section 1054.9
[former] subdivision (c) [now subdivision (d)] to a motion for
access to trial evidence that is in the possession of the superior
court.” We treat this review proceeding as one in mandate and
resolve it under our original jurisdiction. (People v. Picklesimer
(2010) 48 Cal. 4th 330, 340–341; Cal. Const., art. VI, § 10.)
                      II. DISCUSSION
      The question is whether section 1054.9’s provisions apply
to evidence held by the court. The statute partially abrogated
the general rule that a person seeking habeas corpus relief from
a judgment of death is not entitled to postconviction discovery
until a court issues an order to show cause. (People v. Superior
Court (Morales) (2017) 2 Cal.5th 523, 528 (Morales); see
generally People v. Gonzalez (1990) 51 Cal. 3d 1179, 1255–1261.)
It authorizes discovery of materials, including physical
evidence, to facilitate the prosecution of a habeas petition or
motion to vacate the judgment. (Morales, at p. 528.)2 It vests

2
      The statute in effect at the time Satele filed his motion
applied only to persons sentenced to death or life imprisonment
without the possibility of parole. (§ 1054.9, former subd. (a),
added by Stats. 2002, ch. 1105, § 1.) Effective January 1, 2019,
section 1054.9 was amended to apply to cases involving a serious
felony or a violent felony resulting in a sentence of 15 years or
more. (§ 1054.9, subd. (a), as amended by Stats. 2018, ch. 482,



                                  4
                   SATELE v. SUPERIOR COURT
                 Opinion of the Court by Corrigan, J.


jurisdiction in the trial court to grant discovery and order the
preservation of evidence within the statute’s scope. (Morales, at
pp. 531, 533.)
       Under section 1054.9, subdivision (a) (section 1054.9(a)),
upon a showing of good faith but unsuccessful efforts to obtain
discovery materials from trial counsel, the court shall order that
the defendant “be provided reasonable access to any of the
materials described in subdivision (c).” In essence, “[i]f that
showing is made, the defendant is entitled to discovery.” (Catlin
v. Superior Court (2011) 51 Cal. 4th 300, 305.) Subdivision (c)
defines “ ‘discovery materials’ ” as “materials in the possession
of the prosecution and law enforcement authorities to which the
same defendant would have been entitled at time of trial.”
(§ 1054.9, subd. (c) (section 1054.9(c)).)       Reading these
provisions together, we have explained that the discovery
contemplated under section 1054.9(a) applies only to those
materials “currently in the possession of the prosecution or law
enforcement authorities involved in the investigation or
prosecution of the case.” (Morales, supra, 2 Cal.5th at p. 534,
italics added; accord, In re Steele (2004) 32 Cal. 4th 682, 695,
697.)
      A defendant’s right to access such discovery materials is
expressly qualified, however, by subdivision (d), which states:
“In response to a writ or motion satisfying the conditions in
subdivision (a), the court may order that the defendant be



§ 2.)   The statute’s expansion applies prospectively only.
(§ 1054.9, subd. (j).) The amendment also redesignated former
subdivision (b) as subdivision (c), and former subdivision (c) as
subdivision (d), without substantive change. We will refer to the
subdivisions by their current designations.


                                  5
                   SATELE v. SUPERIOR COURT
                 Opinion of the Court by Corrigan, J.


provided access to physical evidence for the purpose of
examination, including, but not limited to, any physical
evidence relating to the investigation, arrest, and prosecution of
the defendant only upon a showing that there is good cause to
believe that access to physical evidence is reasonably necessary
to the defendant’s efforts to obtain relief.” (§ 1054.9, subd. (d),
italics added (§ 1054.9(d)); see id., subd. (a) [containing the
qualifier, “except as provided in subdivision (b) or (d)”].)3 We
have not yet interpreted whether the good cause requirement
applies only to evidence possessed by prosecution and law
enforcement authorities, or whether it also applies to physical
evidence held by a court clerk. We now conclude it does not.
      “It is well settled that the proper goal of statutory
construction ‘is to ascertain and effectuate legislative intent,
giving the words of the statute their usual and ordinary
meaning. When the statutory language is clear, we need go no
further.’ ” (People v. Ramirez (2009) 45 Cal. 4th 980, 987.) We
consider the language in the context of the entire statute and
the statutory scheme of which it is a part (Phelps v. Stostad
(1997) 16 Cal. 4th 23, 32), harmonizing provisions relating to the
same subject matter, to the extent possible (Cooley v. Superior
Court (2002) 29 Cal. 4th 228, 248).
      The statutory language provides strong indicators that the
reference to “physical evidence” in section 1054.9(d) means
evidence “in the possession of the prosecution and law
enforcement authorities to which the same defendant would
have been entitled at time of trial.”              (§ 1054.9(c).)

3
      Section 1054.9(d) clarifies that its provisions do not cover
access for postconviction DNA testing. Those procedures are
found in section 1405.


                                  6
                    SATELE v. SUPERIOR COURT
                  Opinion of the Court by Corrigan, J.


Subdivision (d) authorizes an order for access to physical
evidence “[i]n response to a writ or motion satisfying the
conditions in subdivision (a).” As relevant here, those conditions
are: “the prosecution of a postconviction writ of habeas corpus
or a motion to vacate a judgment”; a case in which a sentence of
death has been imposed; and “a showing that good faith efforts
to obtain discovery materials from trial counsel were made and
were unsuccessful.” (§ 1054.9, subds. (a), (b).) Thus, the
conditions in subdivision (a) explicitly incorporate the definition
of “ ‘discovery materials’ ” in subdivision (c). This reading
accords with subdivision (c)’s statement that “ ‘discovery
materials’ ” are defined “[f]or the purposes of this section” (italics
added), rather than more narrowly for the purposes of
subdivision (a). As noted, that definition applies to “materials
in the possession of the prosecution and law enforcement
authorities . . . .” (§ 1054.9(c).)
      “It is elementary that, absent indications to the contrary,
‘a word or phrase . . . accorded a particular meaning in one part
or portion of the law, should be accorded the same meaning in
other parts or portions of the law . . . .’ ” (County of San
Bernardino v. City of San Bernardino (1997) 15 Cal. 4th 909,
926.) The word “discovery” is used consistently throughout
section 1054.9. As noted, subdivision (a) refers to good faith
efforts to obtain “discovery materials,” and subdivision (c) offers
a definition of that term. Newly enacted subdivision (b) makes
clear that the trial court has discretion to entertain successive
requests for “discovery.” Newly enacted subdivision (f) provides
that “[t]his section does not require the retention of any
discovery materials not otherwise required by law or court
order.” Section 1054.9’s drafting is also consistent with related
provisions of the code that “limit trial discovery to materials the


                                   7
                    SATELE v. SUPERIOR COURT
                  Opinion of the Court by Corrigan, J.


prosecutor possesses or knows ‘to be in the possession of the
investigating agencies . . . .’ ” (In re Steele, supra, 32 Cal.4th at
p. 696, quoting § 1054.1, italics omitted.) These statutory
provisions “are the only means for the defendant to compel
discovery” from prosecutors, investigating law enforcement
agencies, or others “ ‘employed to assist them in performing
their duties.’ ” (In re Steele, at p. 696.)
      Discovery is generally understood to mean an exchange of
information among the parties to an action. (See § 1054,
subd. (c); Cal. Const., art. I, § 30, subd. (c); cf. Code Civ. Proc.,
§ 2017.010.) The trial court and its clerk are not parties to the
criminal action. We have found no published decision applying
the discovery provisions of section 1054.9 to materials held by
the court. On the contrary, all have addressed requests for
materials possessed by the prosecution or law enforcement
authorities. (See, e.g., In re Steele, supra, 32 Cal.4th at p. 689;
Davis v. Superior Court (2016) 1 Cal.App.5th 881, 884–885;
Hurd v. Superior Court (2006) 144 Cal. App. 4th 1100, 1107–
1108.)     Moreover, although the issue was not squarely
presented, we emphasized in Morales that the provisions of
section 1054.9 “[do] not extend to judicial or other non-law-
enforcement agencies, such as jury commissioners or indigent
defense programs.” (Morales, supra, 2 Cal.5th at p. 534, italics
added.)
      In short, section 1054.9 requires a defendant to show good
cause to access “discovery materials” (§ 1054.9(a)), i.e.,
“materials in the possession of the prosecution and law
enforcement authorities . . .” (§ 1054.9(c)).    Based on the
statute’s plain language, the good cause requirement does not
apply to evidence possessed by the court clerk.



                                   8
                   SATELE v. SUPERIOR COURT
                  Opinion of the Court by Corrigan, J.


      A question remains: If section 1054.9 does not govern
here, what standards control access to physical evidence
retained by the court as a trial exhibit? Section 1417 provides
that “[a]ll exhibits which have been introduced or filed in any
criminal action or proceeding shall be retained by the clerk of
the court who shall establish a procedure to account for the
exhibits properly . . . until final determination of the action or
proceedings . . . .”4 In capital cases, the final determination of
the action is “30 days after the date of execution of sentence” or
“one year after the date of the defendant’s death” if the
defendant dies while awaiting execution.                (§ 1417.1,
subds. (d)(1), (2).)
       Both this court and the United States Supreme Court have
recognized a “general right” under the common law “to inspect
and copy public records and documents, including judicial
records and documents.” (Nixon v. Warner Communications,
Inc. (1978) 435 U.S. 589, 597, fn. omitted; accord, Sander v. State
Bar of California (2013) 58 Cal. 4th 300, 313–314, 322–323;
Overstock.com, Inc. v. Goldman Sachs Group, Inc. (2014) 231
Cal. App. 4th 471, 483.) “The right of access ‘serves the important
functions of ensuring the integrity of judicial proceedings in
particular and of the law enforcement process more generally.’ ”
(KNSD Channels 7/39 v. Superior Court (1998) 63 Cal. App. 4th
1200, 1203; see Sander, at p. 318.) To this end, rule 2.550(c) of
the California Rules of Court provides that “[u]nless
confidentiality is required by law, court records are presumed to
be open.” The rule defines “ ‘record’ ” to include “all or a portion

4
      Sections 1417.2 and 1417.3 set forth some exceptions to
this general rule not applicable here.



                                   9
                   SATELE v. SUPERIOR COURT
                  Opinion of the Court by Corrigan, J.


of any document, paper, exhibit, transcript, or other thing filed
or lodged with the court . . . .” (Id., rule 2.550(b)(1).)5 The
definition encompasses trial exhibits.
       The court’s jurisdiction to entertain a request for access to
court exhibits derives from its inherent supervisory power over
its own records and files. (Nixon v. Warner Communications,
Inc., supra, 435 U.S. at p. 598; cf. People v. Johnson (1992) 3
Cal. 4th 1183, 1258.) Specifically, the California Rules of Court
authorize the court to permit an exhibit’s release for
examination outside of a court facility. (Cal. Rules of Court, rule
2.400(c).) In fashioning such an order, the court retains
inherent authority to consider such factors as the need for
testing, the administrative burden attendant to testing, any
conditions necessary to maintain the integrity of the exhibit and
chain of custody, as well as other equitable factors.
      Here, the court denied access to the ballistics evidence
based solely on Satele’s failure to establish “good cause to
believe that access to physical evidence is reasonably necessary
to the defendant’s effort to obtain relief.” (§ 1054.9(d).) The
court erred because section 1054.9(d) does not apply to a request
for access to court exhibits. While the court has inherent
authority to fashion an order respecting such access, its strict
application of a good cause requirement is inconsistent with the
presumption that such documents are open for inspection. (See
KNSD Channels 7/39 v. Superior Court, supra, 63 Cal.App.4th
at pp. 1203–1204.) Accordingly, we vacate the order and




5
      The California Public Records Act does not apply to
records of the court. (See Gov. Code, § 6252, subds. (a), (f)(1).)


                                  10
                  SATELE v. SUPERIOR COURT
                 Opinion of the Court by Corrigan, J.


remand for the trial court to exercise its inherent authority to
grant access under whatever conditions it deems necessary.
                     III. DISPOSITION
      The petition for writ of mandate is granted. Let a writ of
mandate issue directing that the trial court vacate its order
denying access to exhibits and conduct further proceedings
consistent with this opinion.


                                                    CORRIGAN, J.


We Concur:
CANTIL-SAKAUYE, C. J.
CHIN, J.
LIU, J.
CUÉLLAR, J.
KRUGER, J.
GROBAN, J.




                                 11
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion Satele v. Superior Court
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding XXX
Review Granted
Rehearing Granted

__________________________________________________________________________________

Opinion No. S248492
Date Filed: July 18, 2019
__________________________________________________________________________________

Court: Superior
County: Los Angeles
Judge: Laura L. Laesecke

__________________________________________________________________________________

Counsel:

Sanger Swysen & Dunkle, Robert M. Sanger and Stephen K. Dunkle for Petitioner.

No appearance for Respondent.

Jackie Lacey, District Attorney, Phyllis C. Asayama and Scott D. Collins, Deputy District Attorneys, for
Real Party in Interest.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Robert M. Sanger
Sanger Swysen & Dunkle
125 East De La Guerra Street, Suite 102
Santa Barbara, CA 93101
(805) 962-4887

Scott D. Collins
Deputy District Attorney
320 West Temple Street, Suite 540
Los Angeles, CA 90012
(213) 974-5911